DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 28 September 2020, in the matter of Application N° 16/030,405.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed 24 August 2020 cancel claim 1 and add no new claims.
Independent claims 2 and 4 have been amended to recite that an “effective amount of at least one” of the recited compounds selected from melia toosendan, its extract, and toosendanin is applied to enhance autophagic activity in keratinocytes in a subject in need thereof.  Support is provided for the amendments.  No new matter has been added.
Thus, claims 2, 4, 7, and 8 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 102
Applicants’ amendments to the claims, as indicated in the previously mailed Advisory Action, are considered adequate in overcoming the anticipation rejection.  Said rejection is withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 27 May 2020 since the art which was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (USPN 8,927,517) in view of Lu et al. (USPN 6,866,856) [emphasized to reflect canceled claims].
Murase teaches using autophagic activity in regulation of the amount of melanin in a keratinocyte, or the selection of an agent for regulating the amount of melanin in a keratinocyte (see Abstract).  The method is directed to evaluating or selecting an agent that regulates the amount of melanin in a keratinocyte comprising administering a test substance to a keratinocyte, measuring a change in autophagic activity in the keratinocyte, and evaluating or selecting the test substance as an agent that regulates the amount of melanin by increasing or decreasing the amount of melanin in a keratinocyte (see e.g., see claim 1).  A change in autophagic activity can be evaluated based on the measured autophagic activity.  The test substance administration group and a control substance administration group are measured and compared (see column 15, lines 5-22).  The cultured cells include keratinocytes, epidermal tissues, and skin (see column 11, lines 58-67 and column 12, lines 1-6).
Murase does not teach administration of toosendan.
Lu teaches methods for treating and improving the appearance of skin, particularly treating and reducing fine lines and wrinkles of skin wherein the compositions include limonoid constituents which inhibit acetylcholine release at neuromuscular junctions of skeletal muscle. The limonoids preferably include the plant alkaloid toosendanin (see e.g., Abstract).  The present invention relates to a method of improving the aesthetic appearance of skin by treating dermatological aging such as actinic aging, i.e., from the sun (see column 15, lines 34-44).  The composition is applied to the skin and thus would treat uneven skin tone (see Abstract).  Lu et al. teach folding, wrinkling and creasing skin (see Abstract).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to test toosendan for autophagic activity since it is known to treat and improve the appearance of skin prior to administering.   One would have been motivated, with a reasonable expectation of success, to determine toosendan’s effectiveness and activity prior to administration.  In addition, Lu teaches treatment of actinic aging, known as sun damage, which results in uneven skin tone.  It would have been obvious to test cultured skin cells of uneven skin tones similarly for activity against pigmentation.   Since Lu teaches folding, wrinkling, and creasing skin, it would have been obvious to administer the composition to joints which are continually moving back and forth stretching and loosing skin (i.e., creasing). 

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 2, 4, 7, and 8 under 35 USC 103(a) as being unpatentable over the combined teachings of Murase et al. and Lu et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the grounds that Murase is specifically concerned with controlling the autophagy activity in keratinocytes.  On the other hand, Applicants assert that Lu is only directed to prevention, improvement, reduction, and removal of wrinkles and fine lines through the application of toosendan.
Summarized briefly, it is Applicants’ assertion that the two references are directed to different purposes and therefore, no motivation exists to combine the teachings of the two.
The Examiner, in response, respectfully disagrees and maintains the rejection for the reasons already of record.
Of particular interest is Lu’s disclosure which states that “the present invention provides limonoid-containing compositions and methods thereof which can improve the aesthetic appearance of the skin by treating, including preventing, ameliorating and/or reducing at least one of the following: dermatological aging, especially chronological, actinic or hormonal aging. The improvement preferably results following topical application of a product or formulation containing one or more of the limonoid constituents as described herein” (see col. 5, lines 59-67).
Thus, contrary to the assertion, the Examiner respectfully maintains that a person of ordinary skill in the art at the time of the filed invention would have found clear motivation to modify the teachings of Murase with the method of Lu and reasonably expect to arrive at the instantly claimed invention. 
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.

Art of Interest Cited
A further brief search of the prior art by the Examiner has resulted in the following document which is also considered to read on or minimally render obvious the instant claims: Hsieh et al. (JMPR; 2015; of record), Li et al. (Oncotarget; 2016), and Nakajima et al. (Arch Dermatol Res; 2011).


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615